            Case 1:18-cv-00996-PB Document 52 Filed 12/18/19 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW HAMPSHIRE
__________________________________________
                                             )
CONSERVATION LAW FOUNDATION, INC., )
                                             )
        Plaintiff,                           )
                                             )
v.                                           )    Civil Action No. 1:18-cv-00996-PB
                                             )
                                             )
GLENN NORMANDEAU, in his official capacity )
as Executive Director of the New Hampshire   )
Fish and Game Department, et al.,            )
                                             )
       Defendants.                           )
__________________________________________)


       CONSERVATION LAW FOUNDATION’S MOTION FOR LEAVE
     TO FILE A REPLY TO DEFENDANT’S OBJECTION TO PLAINTIFF’S
  MOTION TO EXCLUDE THE OPINION TESTIMONY OF MATTHEW PEHRSON

       Pursuant Local Rule 7.1(e)(2), Plaintiff Conservation Law Foundation Inc. (“CLF”), by

and through its attorneys, hereby respectfully moves for leave to file a Reply to Defendant’s

Objection to Plaintiff’s Motion to Exclude the Opinion Testimony of Matthew Pehrson (ECF No.

49). In support of this motion, CLF states as follow:

       1.      On October 4, 2019, Defendants submitted to CLF their Disclosure of Non-

Retained Expert, disclosing that Defendants would call Matthew Pehrson to testify at trial and that

Mr. Pehrson would potentially offer opinion testimony, and summarizing the opinions Mr. Pehrson

would offer.

       2.      On November 27, 2019, CLF filed a Motion to Exclude the Opinion Testimony of

Matthew Pehrson (ECF No. 42).

       3.      On December 11, 2019, Defendants filed an Objection to CLF’s Motion. (ECF No.

49).


                                                 1
             Case 1:18-cv-00996-PB Document 52 Filed 12/18/19 Page 2 of 3




        4.      The Court may benefit from citations to case law that clarify this issue.

Accordingly, CLF requests leave to file the proposed Reply memorandum provided herewith as

Exhibit 1.

        5.      CLF sought Defendants’ assent to this Motion. Defendants take no position on the

Motion.

        6.      The relief requested herein is well within the sound discretion of the Court. No

memorandum of law is appended to this Motion as it would be unnecessary to its resolution.

        WHEREFORE, CLF respectfully requests that the Court grant it leave to file the proposed

Reply to Defendants’ Objection to Plaintiff’s Motion to Exclude the Opinion Testimony of

Matthew Pehrson, provided as Exhibit 1, and grant such other relief as it deems appropriate and

just.

                                             Respectfully Submitted,

                                             CONSERVATION LAW FOUNDATION, INC.

                                             By its attorneys:

Dated: December 18, 2019                     /s/ Kenta Tsuda
                                             Kenta Tsuda, Admitted Pro Hac Vice
                                             Chelsea E. Kendall, Admitted Pro Hac Vice
                                             CONSERVATION LAW FOUNDATION, INC.
                                             62 Summer St.
                                             Boston, MA 02110
                                             (617) 850-1712
                                             (617) 850-1792
                                             ktsuda@clf.org
                                             ckendall@clf.org

                                             Thomas F. Irwin, Esq.
                                             N.H. Bar No. 11302
                                             CONSERVATION LAW FOUNDATION, INC.
                                             27 North Main Street
                                             Concord, NH 03301
                                             (603) 225-3060
                                             tirwin@clf.org

                                                2
          Case 1:18-cv-00996-PB Document 52 Filed 12/18/19 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that on December 18, 2019, the foregoing document was filed through the
ECF system, by which means a copy of the filing will be sent electronically to all parties registered
with the ECF system.

                                                      /s/ Kenta Tsuda
                                                      Kenta Tsuda




                                                 3
